Citation Nr: 0310273	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision that denied service 
connection for PTSD.  


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, and there is no  credible supporting evidence that a 
service stressor, which might lead to PTSD, actually 
occurred.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1970 to February 1972, including service in Vietnam from 
March 1971 to February 1972.  His service personnel records 
indicate his military occupational specialty (MOS) while in 
Vietnam was light vehicle driver.  His service personnel 
records show he received no awards or decorations that 
signify that he participated in combat actions.  His service 
medical records do not show a psychiatric disorder.  

In December 1998, the veteran filed a claim seeking service 
connection for PTSD.  

In January 1999, the RO sent correspondence to the veteran 
requesting a detailed description of the specific traumatic 
incidents to which he attributed his PTSD.

In February 1999, the veteran submitted a statement 
indicating that relevant medical evidence could be obtained 
from the VA medical facilities.  The RO subsequently obtained 
his VA medical records, dated from 1998 through 2000, from 
these facilities.

A social work service report in November 1998 noted the 
veteran's nervous complaints.  He reported in-service 
traumatic events including having driven a tractor trailer 
full of body bags and killing "Charlie" while on a security 
detail.  The examiner noted that the veteran's major stressor 
was money.  A January 1999 treatment report noted the 
veteran's nervous complaints.  He declined to talk about his 
service stressors.  The report also stated that "[h]e says 
he was not in combat in Nam, but was combat support, driving 
a truck with support supplies, and says the trucks were hit 
at times, although he was never wounded."  The report 
concluded with a diagnosis of PTSD.  A treatment report, 
dated in May 1999, noted that the veteran was seen for a PTSD 
screening.  He reported that he was exposed to hostile mortar 
fire.  He indicated that he had never been treated for PTSD 
before.  A subsequent treatment report, dated in May 1999, 
noted that the veteran had begun group therapy.  A July 1999 
record includes an impression of rule out PTSD.  

In October 1999, the veteran submitted a statement addressing 
his alleged service stressors.  He reported that he drove a 
five-ton tractor trailer while in Vietnam.  He reported that 
his friend "Tex" was run over one night at an Air Force 
base in Da Nang City in April or May 1972.  He reported that 
after delivering supplies to a fire base Bronco, he had to 
stay there overnight.  He said he was given guard duty during 
which the base was attacked and he was involved in a 
firefight.  He stated that in July 1971 he was traveling in a 
convoy that was attacked by enemy rockets.  The veteran 
reported that one driver and vehicle were lost in the attack.  
He also related that his friend "Georgia" was killed.  

A December 1999 RO decision continued the denial of service 
connection for PTSD.  The RO informed the veteran that his 
claimed stressors were too vague to be verified by the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).  
Consequently, verification was not requested. 

Some later VA treatment records, dated to 2000, include a 
diagnosis of PTSD.

The veteran failed to report for a Board hearing scheduled 
for August 2002.

In December 2002, the Board sent a request to the veteran 
asking him to provide additional information which can be 
used to verify service stressors.  No response to this 
request was received from him.

II.  Analysis

The veteran claims service connection for PTSD.  Through 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of him and the VA for providing evidence.  
Pertinent medical records have been obtained.  The VA has 
taken reasonable steps to attempt to verify alleged 
stressors.  Despite VA requests, the veteran has not provided 
sufficient details to permit verification through the service 
department.  38 C.F.R. § 3.159(c)(2).  Under the 
circumstances, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board notes that the veteran's post-service medical 
records contain a diagnosis of PTSD.  Such PTSD diagnosis was 
apparently based on the veteran's self-report of stressors in 
Vietnam.  In any event, another requirement for service 
connection of PTSD is credible supporting evidence that a 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f). 

Service personnel records note that during the veteran's 
Vietnam service he performed duties as a light vehicle 
operator.  He received no decorations that signify that he 
participated in combat actions.  The service records do not 
show he participated in combat, and the veteran has submitted 
no independent evidence of combat service.  From the evidence 
the Board must find that the veteran did not participate in 
combat.  See VAOPGCPREC 12-99.

Since combat service is not shown, alleged service stressors 
must be corroborated by service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran alleges 
numerous combat-type service stressors while he was in 
Vietnam, but these are not verified by the service records or 
other independent evidence.  While the veteran has provided 
generic descriptions of alleged service stressors, he has not 
provided sufficient detail as is necessary for the VA to 
attempt stressor verification through the service department.  
In December 1999, the RO informed the veteran that his 
alleged stressor were too vague to be verified by the 
USASCRUR.  Moreover, in December 2002, the Board sent 
correspondence to the veteran requesting that he provide 
additional details from which to verify his alleged stressor.  
Unfortunately, he failed to respond to this request. 

As the record now stands, alleged service stressors have not 
been verified by credible supporting evidence, and thus 
service connection for PTSD may not be granted.  In the 
future, the veteran may apply to reopen his claim if he 
produces credible supporting evidence of service stressors, 
or if he is able to provide necessary details for the VA to 
attempt stressor verification through the service department. 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

